23 A.3d 1243 (2011)
302 Conn. 905
STATE of Connecticut
v.
Ganesh BHARRAT.
Not in source
Supreme Court of Connecticut.
Decided July 13, 2011.
Adele V. Patterson, senior assistant public defender, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
*1244 The defendant's petition for certification for appeal from the Appellate Court, 129 Conn.App. 1, 20 A.3d 9, is denied.
HARPER, J., did not participate in the consideration of or decision on this petition.